 

Case 1:18-mc-00720 Document 9-1 Filed 02/05/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

“Phi tip O' Brian t
433 Draw Street
Baltimore, Maryland 21244

 

(Write the full name of each plaintiff who is filing
this complaint. if the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

“Tower Federal Credit Union, ef al.
i
140 Sandy Spring Read
L_ ~i
Laurel, Margland” 207677
(Write the fidl name of each defendant who is
being sued. If the names of all the defendants
cannat fit in fhe space above, please write “see
attached” in the space and attach an additional
page with the full tist of names.)

 

 

ENTERED
RECEIVED

 

AN BALTIM(S
MERC, UNS. DISTE of COUT
DISTRICT OF MARYLAND

ay D=PUTY

Complaint for a Civil Case

Case No. _
(to be filled in by the Clerk's Office)

Wes Cl No

{check one)

 

Jury Trial:

 

 
